Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  149947                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149947
                                                                   COA: 321446
                                                                   Kalamazoo CC: 2008-001131-FH
  JON PAUL KEAN,
            Defendant-Appellant.

  _____________________________________/

         By order of December 30, 2014, the application for leave to appeal the June 30,
  2014 order of the Court of Appeals was held in abeyance pending the final disposition of
  this case in the Court of Appeals. On order of the Court, the Court of Appeals having
  decided this case on August 4, 2015, the application is again considered, along with the
  defendant’s September 18, 2015 supplement, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2016
           a0516
                                                                              Clerk